UNPUBLISHED


                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                              No. 13-6136



LORENZO DALE WILLIAMS, SR.,

                Plaintiff - Appellant,

          v.

RICHARD K. NEWMAN; M. BYRUM, Officer of Hopewell Police
Department; S. PAK, Officer at Hopewell Police Department;
W. BLANKENSHIP, Officer-Hopewell Police Department; KENNETH
NYE, Judge; ANTHONY SLYVESTER; J. ARMSTEAD, Riverside
Regional Jail; W. ALLEN SHARRETT, Judge - Hopewell Circuit
Court; KAY H. RACKLY, Hopewell Circuit Court; JACQUELINE
BARRETO, Crane-Snead & Associates, Inc.; ELBERT MUMPHERY,
Hopewell Circuit Court; SAM CAMPBELL, Hopewell Circuit
Court,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Anthony John Trenga,
District Judge. (1:12-cv-01475-AJT-TRJ)


Submitted:   May 23, 2013                       Decided:   May 29, 2013


Before MOTZ and    AGEE,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.
Lorenzo Dale Williams, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              Lorenzo Dale Williams, Sr., seeks to appeal from the

district court’s order dismissing his claims against several of

the     Defendants,    directing       the        correctional         institution     to

provide Williams’ financial information, and directing Williams

to    provide    additional   information.              This    court    may      exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2006),

and    certain    interlocutory       and       collateral      orders,      28    U.S.C.

§ 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541, 545-46 (1949).                        The order Williams

seeks    to   appeal   is   neither    a        final   order    nor    an   appealable

interlocutory or collateral order.                  Accordingly, we dismiss the

appeal for lack of jurisdiction.                 We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                               DISMISSED




                                            3